Filed 5/24/21 In re J.C. CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re J.C. et al., Persons Coming Under
 the Juvenile Court Law.
                                                                          E076259
 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                            (Super.Ct.Nos. J278856 &
                                                                          J278857 & J278858 &
           Plaintiff and Respondent,                                      J278859 & J278860))

 v.

 J.K. et al.

       Defendants and Appellants.
 _________________________________
 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                            E076491

           Plaintiff and Respondent,                                      (Super.Ct.Nos. J278856 &
                                                                          J278857 & J278858 &
 v.                                                                       J278859 & J278860))

 C.C. et al.                                                              OPINION

           Defendants and Appellants.




                                                              1
       CONSOLIDATED APPEALS from the Superior Court of San Bernardino

County. Erin K. Alexander, Judge. Case No. E076259 affirmed with directions; case

No. E076491 dismissed as moot.

       Christopher Blake, under appointment by the Court of Appeal, for Defendant and

Appellant J.K.

       Marisa D. Conroy, under appointment by the Court of Appeal, for Defendant and

Appellant C.C.

       Michelle D. Blakemore, County Counsel, Glenn C. Moret, Deputy County

Counsel for Plaintiff and Respondent.

       This opinion addresses two appellate cases, and there are two appellants in each

case—C.C. (Father) and J.K. (Mother) (case Nos. E076259 & E076491). On December

10, 2020, the juvenile court denied Father’s and Mother’s requests to represent

themselves in their children’s juvenile dependency proceedings. The appeal in case No.

E076259 (the first case) followed. In the first case, Father asserts the juvenile court

applied an incorrect legal standard when denying his request for self-representation.

Mother contends the juvenile court erred in applying the law related to self-

representation, and that there is an Indian Child Welfare Act (ICWA) error. Father and

Mother (collectively, Parents) join in one another’s arguments. We affirm with

directions.

       On February 2, 2021, at a pretrial settlement conference, the juvenile court

denied various ex parte requests made by Parents. The appeal in case No. E076491 (the

second case) followed. In the second case, Father asserts the record in the second case


                                             2
supports his argument that the juvenile court erred in the first case. Also in the second

case, Mother contends the record does not support a finding that she withdrew her

request to represent herself, and that the record reflects she is able to represent herself.

We dismiss the second case as moot.

                     FACTUAL AND PROCEDURAL HISTORY

        A.    DETENTION THROUGH SIX-MONTH REVIEW

        Parents began dating in 2008 and married in 2012. Parents share five children:

(1) J.C., who is male and was born in February 2010; (2) J.W.C., who is male and born

in March 2011; (3) J.C.1, who is male and was born in March 2012; (4) L.C., who is

female and was born in April 2014; and (5) J.M.C., who is male and was born in April

2015.

        The five children were removed from Parents’ physical custody on November

29, 2018. “[T]he family was found living in a U-Haul truck. . . . [T]he truck was filthy,

had bottles containing old urine, urine and fecal matter on the floor, soiled linens and

clothing, and trash around the area.” Mother suffered from untreated mental health

issues. J.C.1 and J.M.C. were placed in one foster home. The other three children were

placed in a second foster home.

        The detention hearing took place on December 4, 2018. The jurisdiction hearing

occurred on December 26, 2018. The disposition hearing took place on January 23,

2019. The sixth month review hearing occurred on August 9, 2019.




                                              3
       B.     TWELVE-MONTH REVIEW

       On December 6, 2019, the San Bernardino County Department of Children and

Family Services (the Department) recommended reunification services be terminated,

that adoption be the permanent plan for J.C.1 and J.M.C., and that legal guardianship be

the permanent plan for the other three children. On December 9, 2019, Parents

requested a contested 12-month review hearing, which was set for January 24, 2020.

On January 16, 2020, Valerie Ross filed a notice indicating Father had retained her to

represent him in the case. At the 12-month review hearing, the juvenile court ordered

the Department to continue providing reunification services to Parents.

       C.     OCTOBER 18-MONTH HEARING

       On October 4, 2020, J.W.C. disclosed that he was being molested by J.C. At the

18-month hearing, on October 20, the juvenile court said minors’ counsel may have a

conflict of interest. The court continued the matter to December 10 so minors’ counsel

could determine if minors’ counsel had a conflict.

       Also at the October 20th hearing, Father’s attorney, Ms. Ross, said that Father

intended to represent himself and “challenge the jurisdiction of the Court. He feels that

the proper court is the District Court in Riverside.” Father was not present at the

hearing. The juvenile court said that if Father were present, then the court would assess

Father to determine whether to grant his request for self-representation. Since Father

was not present, the court said, “I’ll note if he wants to make a change in counsel he

needs to do so, so that he’s prepared for the next date. [¶] I won’t entertain the change




                                            4
in counsel at the next date, so he would need to set a special hearing or have counsel

substitute in and be ready to go for the next hearing.”

       D.     REQUEST TO CHANGE COURT ORDER

       On November 6, 2020, Father filed a request to change a court order. (Welf &

Inst. Code, § 388.1) Father sought to have the juvenile court’s jurisdiction terminated.

Father wrote, “I am not a U.S. Citizen, but I am a State National, as described in USC 8

§ 1101 (a) 21 with limited diplomatic immunity as one who created government as per

Geneva Conventions. . . . [¶] ‘A “citizen of the United States” is a civilly dead entity

operating as a co-trustee and co-beneficiary of the PCT (public Charitable Trust), the

constructive, Cestui Que Vie trust of US Inc. Under the 14th Amendment, which

upholds the debt of the USA and US INC.” Father asserted that the fictional entity of

the State of California cannot “bring its jurisdiction against the man.”

       Also on November 6, Father filed what he characterized as a “Living Testimony

in [the] form of an Affidavit.” In that document, Father explained that he is a “peaceful

diplomatic ambassador to a lost world. 2 Corinthians 5:20.” Father asserted, “I am a

Citizen of Heaven and subject to God alone, I am also a sojourner on the land, and not a

14th AMENDMENT CITIZEN or any other type of FICTIONAL LEGAL ENTITY.

Philippians 3:20.”

       Father stated, “I, [Father], Am a Man, commanded by Y-H-V-H, King and

Creator of Heaven and Earth, to not settle matters in pagan secular courts.


       1All subsequent statutory references will be to the Welfare and Institutions
Code unless otherwise indicated.

                                             5
1 Corinthians 6:1-9 1 How dare one of you with a complaint against another go to

court before pagan judges and not before God’s people? 2 Don’t you know that God’s

people are going to judge the universe? If you are going to judge the universe, are you

incompetent to judge these minor matters?”

       E.     DECEMBER 18-MONTH HEARING

       At the hearing on December 10, Parents’ attorneys asked to be relieved as

counsel. The court granted the requests. Mother and Father asked to be self-

represented. The following exchange occurred:

       “The Court: And in order to do that, particularly in dependency where there’s no

Constitutional Right to represent yourself, you have to be able to show that you

understand dependency law. [¶] So, sir, do you have experience in dependency law?

       “[Father]: What jurisdiction are we operating under; is it civil? Criminal? Or

quasi criminal?

       “The Court: Well, I’m asking you that. [¶] Do you understand dependency

law?

       “[Father]: I do.

       “The Court: Okay. And we’re at a contested 22, do you know that that means?

       “[Father]: I don’t understand what that means.

       “The Court: Okay. Ma’am, do you understand dependency law?

       “[Mother]: Um, yes.

       “The Court: And we’re at a contested 22, do you know what that means?

       “[Mother]: No.


                                             6
       “The Court: Do you know what the statutory ramifications are of being at a 22

hearing?

       “[Father]: That doesn’t sound Constitutional.

       “The Court: I’m asking Mom.

       “[Mother]: Um, no.

       “The Court: Sir, do you understand the ramifications of being at a contest[ed] 22

hearing?

       “[Father]: It doesn’t sound Constitutional.

       “The Court: Do you know the ramifications of being at a 22 hearing?

       “[Father]: I don’t understand. It sounds Unconstitutional.

       “The Court: I’ll deny your request to represent yourselves as I don’t find that

either have any basic knowledge of dependency law to which you can adequately

protect your due process rights.”

       The juvenile court appointed new attorneys for Parents. Father objected and

said, “We refuse that.” The court set a pretrial settlement conference for February 2,

2021 and continued the 18-month hearing to February 25, 2021.

       F.     EX PARTE COMMUNICATION (RECORD IN THE SECOND CASE)

       On December 15, 2020, Parents corresponded with the juvenile court ex parte.

Parents sent the court a document entitled “Demand for Bill of Particulars [¶] Nature

and Cause of Accusation.” In the document, Parents asserted that they are “his/her

own proper person sui juris pursuant to the unpurviewed 6th Article of the Bill of

Rights, the 9th Article of Amendment to, the Constitution for the united States(1787-


                                            7
1791) and other applicable provisions of law, to demand of the San Bernardino County

District Attorney and/or California Attorney General a Bill of Particulars regarding the

nature and cause of the accusations in the hereinabove mentioned citation in order that

the Accused might be able to enter a voluntary, knowing and intelligent plea to the

charges, ostensibly some or another alleged commercial ‘crimes’.”

       The document continued: “Given that the record will establish that California is

NOT a State admitted into ‘this Union’, and thus is, at best(!), a federal (insular?)

territorial possession, all officers of such territorial government are required to be

appointed by the President, and/or a territorial Governor appointed by the President;

accordingly Petitioner wishes to be presented with a certified copy of appointments of

ALL ‘official’ actors in this case along with certified copies of their Oaths of Office; on

request, Petitioner will present a Supplementary Brief on Admission of New States

which, in concert with Petitioner’s Motion to Dismiss and Brief on the 14th

Amendment, will establish this position.”

       In a separate document, Parents requested a continuance due to “constitutional

issues which go directly to the apparent absence of jurisdiction of the court.”

Additionally, Parents sent an acceptance of counsel on the conditions that counsel

(1) “is ordered to serve and FILE all of the documents presented by Petitioner[s]”; and

(2) is “educated in constitutional law who can present Petitioner[s’] multiple

unopposed constitutional issues establishing the ABSENCE of jurisdiction of the trial

‘court.’ ”




                                             8
          G.     PRETRIAL SETTLEMENT CONFERENCE (RECORD IN THE

                 SECOND CASE)

          The trial court held a pretrial settlement conference on February 2, 2021. Prior to

the settlement conference portion of the proceeding, the following exchange took place:

          The Court: “I understand that the parents, you’re still asking—making a request

to represent yourselves, correct?

          “The Father: No.

          “The Mother: No.

          “The Father: That’s just a—it’s more just a notice that we are suijuris [sic].

We’re not asking for representation, we’re not waiving any right to representation,

we’re just simply stating that we are suijuris [sic]. Suijuris [sic] is just a friend of the

Court and that we’re competent enough to handle our own legal affairs.

          “The Court: Okay. But are you asking me to do an analysis to represent

yourself?

          “The Father: No. We don’t need to represent ourselves, no. We are suijuris

[sic].”

          The juvenile court went on to address Parents’ ex parte documents. The court

denied the requests in the documents to the extent they dealt with jurisdiction and

constitutional issues. Father asked if he needed to file a section 388 request to have the

court address the documents. The court explained that it just ruled, and Parents’

attorneys could file a section 388 request if needed. Father replied, “But we don’t need




                                               9
representation. We can file it ourselves?” The court said, “I’ve answered that question,

sir.”

        Parents expressed concerns regarding their attorneys, so the juvenile court held

Marsden2 hearings for Parents. In Father’s hearing, he complained that his attorney had

not responded to the conditional acceptance of counsel. The court explained that

attorneys are not conditionally appointed. The following exchange occurred:

        “The Father: Well, I just—being competent enough to represent myself in any

legal affairs really, you know, has me questioning what I need anyone to represent me

for.

        “The Court: Okay. So the Court has previously asked whether you wanted to be

assessed to represent yourself. You’ve indicated no that you don’t wish to represent

yourself. . . . [O]ur local rules require competence under dependency law to even

appear in court and in order to protect your due process rights, I’m not going to relieve

him on that basis.

        “The Father: I feel that my constitutional rights are more important than any

other—any other kind of conflicting right in this courtroom.”

        The juvenile court denied Father’s Marsden motion without prejudice. Father

responded, “I can afford private counsel. I don’t need—” The juvenile court explained,

“I’m just here for the Marsden motion.”




        2   People v. Marsden (1970) 2 Cal.3d 118.

                                            10
       During Mother’s Marsden motion, Mother complained that her attorney was not

interested in arguing issues related to jurisdiction. Mother’s attorney explained that the

time to argue jurisdiction had passed. The juvenile court denied Mother’s Marsden

motion without prejudice.

       At the end of the pretrial settlement conference, the juvenile court said that it did

not agree with Parents’ interpretation of the law, but Parents were “simply trying to

exercise their right[s] as they see fit and . . . they’ve been easily directed and cordial

with the Court.”

       On February 18, 2021, this court issued a stay of the 18-month hearing in the

juvenile court.

                                       DISCUSSION

       I.     THE FIRST CASE—CASE NO. E076259

              A.      THE RECORD TO BE CONSIDERED

       At the outset, we note that “[i]t has long been the general rule and understanding

that ‘an appeal reviews the correctness of a judgment as of the time of its rendition,

upon a record of matters which were before the trial court for its consideration.’ ” (In re

Zeth S. (2003) 31 Cal.4th 396, 405.) Accordingly, in reviewing the issues in the first

case, we will not utilize the record in the second case.

              B.      INCORRECT LEGAL STANDARD

       Father contends the juvenile court erred by applying an incorrect legal standard

when ruling on Parents’ requests for self-representation. Mother joins in Father’s

argument.


                                              11
       We review the juvenile court’s ruling for an abuse of discretion. (In re A.M.

(2008) 164 Cal.App.4th 914, 926 (A.M.).) “[T]he abuse of discretion standard does not

allow trial courts to apply an incorrect rule of law.” (County of Kern v. T.C.E.F., Inc.

(2016) 246 Cal.App.4th 301, 316.) That is because a “court’s discretion is limited by

the applicable legal principles.” (People ex rel. Dept. of Corporations v. SpeeDee Oil

Change Systems, Inc. (1999) 20 Cal.4th 1135, 1144.) Thus, “ ‘[a] trial court abuses its

discretion when it applies the wrong legal standards applicable to the issue at hand.’ ”

(Doe 2 v. Superior Court (2005) 132 Cal.App.4th 1504, 1517.)

       “Section 317, subdivision (b) requires appointment of counsel for an indigent

parent or guardian in a juvenile dependency case ‘unless the court finds that the parent

or guardian has made a knowing and intelligent waiver of counsel as provided in this

section.’ ” (A.M., supra, 164 Cal.App.4th at p. 923.) “Section 317, subdivision (b) has

been interpreted to give a parent in a juvenile dependency case a statutory right to self-

representation. [Citation.] This right is statutory only; a parent in a juvenile

dependency case does not have a constitutional right to self-representation.” (Ibid.)

       “[I]n dependency proceedings, a parent’s statutory rights, including the right to

self-representation, must always be weighed against the child’s right to a prompt

resolution of the dependency proceeding. . . . [T]he juvenile court has discretion to

deny the request for self-representation when it is reasonably probable that granting the

request would impair the child’s right to a prompt resolution of custody status or unduly

disrupt the proceedings.” (A.M., supra, 164 Cal.App.4th at pp. 925-926.)




                                             12
       A juvenile court cannot deny a request for self-representation in order to

“protect[] a person who is unskilled in the law and courtroom procedure.” (In re Angel

W. (2001) 93 Cal.App.4th 1074, 1084.) In the instant case, the juvenile court denied

Parents’ requests for self-representation because the court doubted Parents’ ability to

protect their due process rights. The court’s desire to protect Parents is not a proper

reason to deny Parents’ request. (Id. at p. 1084.)

       Section 317.5, subdivision (a), provides, “All parties who are represented by

counsel at dependency proceedings shall be entitled to competent counsel.” In San

Bernardino County, the local rules of court require appointed and retained attorneys

appearing in dependency court to have a certification of competency (Super. Ct. San

Bernardino County, Local Rules, rule 1692), which can be obtained by representing

parties in juvenile cases for six months or by participating in eight hours of training or

education in juvenile law (Super. Ct. San Bernardino County, Local Rules, rule 1692.4).

In the instant case, the juvenile court denied Parents’ request because the court believed

Parents needed to demonstrate a certain level of competence in dependency law. Those

rules apply to attorneys, not to self-represented litigants. Thus, the local rules do not

provide a reason to deny Parents’ request for self-representation.

       The Department contends the juvenile court did not err because the case was two

years old and Parents’ lack of understanding of the law could further delay a prompt

resolution of the case. “Case law is clear . . . that getting the legal standard wrong

means that a subsequent decision becomes itself a per se abuse of discretion even if,

assuming the wrong standard, the decision is otherwise reasonable.” (Conservatorship


                                             13
of Bower (2016) 247 Cal.App.4th 495, 506.) The Department fails to explain how, in

the instant case, the juvenile court applied the correct law. Instead, the Department tries

to explain why the juvenile court’s decision was otherwise reasonable.

       Moreover, delay is an unlikely problem because the juvenile court described

Parents as “easily directed and cordial,” and the juvenile court was able to quickly

dispose of Parents’ various filings. (See In re Angel W., supra, 93 Cal.App.4th at p.

1085 [“The possibility of disruption or delay, however, exists to some degree with

virtually all pro se litigants and the mere possibility alone is not a sufficient ground to

deny self-representation”].) As a result, the Department’s argument is unpersuasive.

       The juvenile court abused its discretion in denying Parents’ request for self-

representation by applying incorrect legal standards. In the case of A.M., supra, 164

Cal.App.4th at pages 928 through 929, the appellate court concluded that any error in

the dependency court’s denial of a request for self-representation was harmless under

the standard of People v. Watson (1956) 46 Cal.2d 818, 836. The appellate court

explained that “[t]he case hinged on witness credibility.” The court noted that the father

“was represented by competent counsel, and it is not reasonably probable [the father]

could have conducted better cross-examination of witnesses.” (Id. at p. 929.)

       In the context of criminal cases, an error related to self-representation cannot be

reviewed for prejudice because a lawyer will typically have better results than a self-

represented litigant, thus rendering most errors harmless. The United States Supreme

Court reasoned, “Since the right of self-representation is a right that when exercised

usually increases the likelihood of a trial outcome unfavorable to the [person requesting


                                             14
to be self-represented], its denial is not amenable to ‘harmless error’ analysis. The right

is either respected or denied; its deprivation cannot be harmless.” (McKaskle v. Wiggins

(1984) 465 U.S. 168, 177, fn. 8; see also Butler, supra, 47 Cal.4th at p. 824.)

       We recognize that juvenile dependency proceedings differ from criminal cases.

In In re James F. (2008) 42 Cal.4th 901, 904-905, the Supreme Court considered

whether “a juvenile court’s error in the procedure used to appoint a guardian ad litem

for a parent in a dependency proceeding requires automatic reversal of an order

terminating the parent’s parental rights, or whether instead the error is subject to

harmless error review.” The high court concluded the error could be reviewed to

determine if it was harmless, and that it was harmless in that case. (Id. at p. 905.)

       In its analysis, the Supreme Court “observe[d] that juvenile dependency

proceedings differ from criminal proceedings in ways that affect the determination of

whether an error requires automatic reversal of the resulting judgment.” (In re James

F., supra, 42 Cal.4th at p. 915.) When comparing criminal and dependency cases, the

court noted that “the ultimate consideration in a dependency proceeding is the welfare

of the child [citations], a factor having no clear analogy in a criminal proceeding.”

(Ibid.) The Supreme Court concluded, “We cannot agree . . . that prejudice is irrelevant

in a dependency proceeding when the welfare of the child is at issue and delay in

resolution of the proceeding is inherently prejudicial to the child.” (Id. at p. 917.)

       We need not determine in this particular case whether the denial of the right of

self-representation in a dependency case is subject to harmless error review. The issue

of self-representation can be timely raised at multiple points during a dependency case


                                             15
because a dependency case involves “several evidentiary hearings, each amounting to a

[separate] ‘trial.’ ” (In re A.M., supra, 164 Cal.App.4th at p. 927.) On February 18,

2021, this court issued a stay of the 18-month hearing in the juvenile court. Thus, the

18-month hearing still has not taken place. Therefore, if we were to conduct a harmless

error analysis and were to find the juvenile court’s error harmless, then Parents could

request to represent themselves going forward, which would be at the 18-month hearing.

       Alternatively, if we found the error were prejudicial, such that reversal were

required, we would direct the juvenile court to ask Parents if they want to represent

themselves at the 18-month hearing, which is the December 2020 hearing from which

Parents are appealing in the first case, and which the juvenile court had continued to

February 2021. Thus, whether (1) affirming and looking forward to the next hearing, or

(2) reversing and looking backward to the December 2020 hearing, the 18-month

hearing is the relevant hearing in both situations. So, whether we affirm or reverse,

Parents have the opportunity to have the juvenile court again decide the issue of self-

representation at the 18-month hearing, utilizing the correct legal standard.

       In the interest of judicial efficiency and because the practical result is the same

whether the error is harmless or prejudicial, we will affirm with directions for the

juvenile court to ask Parents, prior to or at the start of the 18-month hearing, whether

Parents are requesting to represent themselves. If Parents state that they want to be self-

represented, then the juvenile court shall consider those requests. We note that we must

affirm, rather than reverse, because we can only reverse if we hold an error is

prejudicial. (See Code Civ. Proc., § 475 [reversal only allowed if error is prejudicial].)


                                             16
              C.     CONCESSION REGARDING THE LAW

       Mother contends the juvenile court erred in applying the law. Father joins in her

argument. Mother asserts that a request for self-representation may be denied if the

person making the request “lacks the basic knowledge of the law needed to proceed.”

In support of that assertion, Mother cites “People v. Curry” or “Curry v. Superior

Court” at “25 Cal.App.3d 221.” The case at 25 Cal.App.3d 221 is People v. Lawrence

(1972) 25 Cal.App.3d 213, at page 221, which concerns competency of counsel. It is

unclear what case Mother intended to cite. Nevertheless, as explained ante, a request

for counsel cannot be denied based on the desire to protect a person who is unfamiliar

with the law (In re Angel W., supra, 93 Cal.App.4th at p. 1084), and the local court

rules do not require a self-represented litigant to have a certificate of competency

(Super. Ct. San Bernardino County, Local Rules, rule 1692; see also § 317.5, subd. (a)).

       We address the issue regarding the juvenile court’s application of the law

because it is also raised in the Department’s brief. In the Department’s respondent’s

brief, it asserts Parents concede that a “ ‘basic knowledge of the law’ ” is required for

self-representation. The Department cites no law to support the assertion that

familiarity with the law is required for self-representation. Therefore, regardless of the

alleged concession, we conclude the juvenile court erred.

              D.     CONSTITUTIONAL RIGHT

       Mother “questions the underlying assumption that the right of self-representation

is only statutory.” To the extent Mother was asserting, rather than merely questioning,

that she has a constitutional right to self-representation, the issue is moot because we


                                            17
can offer Parents no further relief on the issue of self-representation. (In re Stephon L.

(2010) 181 Cal.App.4th 1227, 1231 [an issue is moot when the court cannot provide

effective relief].)

               E.     ICWA

       Before these two appeals, Parents appealed in the earlier stages of this

dependency case. (Court of Appeal case No. E072045.) In the prior appeal, Parents

filed no-issue briefs (In re Sade C. (1996) 13 Cal.4th 952), and this court dismissed

Parents’ appeals. Mother asserts that the record from the prior appeal reflects an ICWA

error occurred.

       Mother contends that, in the prior record, a December 20, 2018, letter from the

Cherokee Nation of Oklahoma reflects that the children are not eligible for membership

in the tribe, but the record indicates that the Department did not send notices to the

tribes until January 8, 2019. Therefore, Mother questions whether there were prior

notices sent to the tribes that were omitted from the record. Mother asserts she has

advised the juvenile court and all attorneys of the potential issue and she is presenting

the issue on appeal “as a prophylactic measure only in the hope that the [juvenile] court

will address the problems before it becomes necessary for this court to rule on them.”

       The Department asserts the juvenile court, in response to Mother’s letter, is in the

process of curing any ICWA deficiencies. Therefore, the Department requests that we

not address the issue. The Department requests we take judicial notice of February 2,

2021, minute orders from the juvenile court indicating the court is addressing any




                                            18
ICWA issues. We grant the request for judicial notice. (Evid. Code, § 452, subd. (d).)3

In Mother’s appellant’s reply brief, she asserts she has no objection to her “arguments

regarding ICWA be[ing] dismissed without prejudice.” Because it appears Mother is

withdrawing her contention, we will not address the merits of the issue.

         II.   THE SECOND CASE—CASE NO. E076491

         In the second case, Parents contend the record supports the assertions they made

in the first case. The issues raised in the first case were resolved ante. We can provide

Parents no further relief by addressing the same issues a second time. Accordingly, we

will dismiss the second case as moot. (In re Stephon L., supra, 181 Cal.App.4th at p.

1231.)

         The Department asserts that Parents’ statements on February 2, 2021, regarding

no longer wanting to be self-represented, render the issue of self-representation moot.

The Department requests Parents’ “appeals be denied in their entirety.” It is unclear if

the Department is referencing all four appeals—both appeals in both cases—or just the

two appeals in the second case.

         To the extent the Department is focused only on the second case, we have

determined the second case is moot because it repeats issues that were already decided

in the first case. To the extent the Department is asserting the first case is moot, that


         3In Mother’s appellant’s reply brief, she opposes the request for judicial notice
because the relevant minute orders are in the record for the second case. As explained
ante, we are not utilizing the record from the second case in deciding the first case. (In
re Zeth S., supra, 31 Cal.4th at p. 405.) Further, any opposition to the request for
judicial notice should have been presented in a separate opposition. (Cal. Rules of
Court, rule 8.54(a)(3).)

                                             19
contention was not raised in the first case. We decline to utilize the briefs in the second

case to decide the first case. We will dismiss the second case as moot because it repeats

issues that were already decided in the first case.

                                       DISPOSITION

       In Court of Appeal case No. E076259, the denials of Parents’ requests for self-

representation are affirmed. The juvenile court is directed to ask Parents, prior to or at

the start of the 18-month hearing, if Parents still want to be self-represented. If Parents

want to be self-represented, then the juvenile court is directed to consider those requests

in accordance with the views expressed in this opinion. This court’s February 18, 2021,

order staying the 18-month hearing in the juvenile court is dissolved.

       Court of Appeal case No. E076491 is dismissed as moot.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                        MILLER
                                                                                             J.


We concur:


RAMIREZ
                               P. J.


RAPHAEL
                                  J.




                                             20